 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,     )            CASE NO. CR18-474-CAS - 1
                                   )
12             Plaintiff,          )
          v.                       )            FINAL REVOCATION OF
13                                 )            SUPERVISED RELEASE AND
     JUSTIN JACKSON,               )            JUDGMENT
14                                 )
               Defendant.          )
15                                 )
     _____________________________ )
16

17         On March 9, 2020, this matter came before the Court on Petition on Probation and
18   Supervised Release originally filed on January 28, 2020. Government counsel, Bruce
19   Riordan, the defendant and his appointed Deputy Federal Public Defender attorney, Claire
20   Simonich, were present. The U.S. Probation Officer, Joseph Carlos, was also present.
21         The defendant admitted to the allegations, in violation of his supervised release, as
22   stated in the Petition filed on January 28, 2020 The Court finds that the defendant is in
23   violation of the terms and conditions of his supervised release imposed on May 13, 2019.
24         Defendant’s supervised release is hereby revoked.
25         IT IS ORDERED AND ADJUDGED, upon the findings of the Court, the defendant
26   is hereby committed to the custody of the Bureau of Prisons for a term of TIME SERVED
27   and released forthwith (Release No. D9235). Upon release from imprisonment, defendant
28   shall be placed on supervised release for a period of thirty-four (34) months, under the
 1   same terms and conditions previously imposed, with the added special conditions, as
 2   follows:
 3   •     The offender shall reside at, with the agreement of the government, defense counsel
 4         and probation office, participate in and successfully complete a residential substance
 5         abuse treatment and counseling program approved by the United States Probation &
 6         Pretrial Services Office, that includes testing to determine whether the offender has
 7         reverted to the use of drugs or alcohol; and the offender shall observe the rules of that
 8         facility; and
 9   •     The offender shall submit to a search, at any time, with or without warrant, and by any
10         law enforcement or Probation Officer, of the offender's person and any property,
11         house, residence, vehicle, papers, computer, other electronic communication or data
12         storage devices or media, and effects upon reasonable suspicion concerning a
13         violation of a condition of supervision or unlawful conduct by the offender, and by
14         any Probation Officer in the lawful discharge of the officer's supervision functions.
15        IT IS FURTHER ORDERED that the Clerk deliver a copy of this judgment to the
16 United States Marshal or other qualified officer and that said copy shall serve as the

17 commitment of defendant.

18

19 FILE/DATED:             March 9, 2020
                                                   ______ ____________ ______________
20                                                 CHRISTINA A. SNYDER
                                                   UNITED STATES DISTRICT JUDGE
21
                                                   KIRY K. GRAY
22                                                 CLERK OF COURT
23

24                                                 By: ___/S/_________________________
                                                     Catherine M. Jeang, Deputy Clerk
25

26

27

28

                                                  2
